Citation Nr: 1107342	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-35 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for narcolepsy, to include 
as secondary to a service-connected back disability.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the appellant's service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service from March 1992 to 
January 1997.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating actions dated in May 2006 and August 2007 of 
the Department of Veterans Affairs (VA), Regional Office (RO), 
located in Montgomery, Alabama.  The May 2006 rating action 
denied entitlement to service connection for narcolepsy and the 
August 2007 rating action denied entitlement to TDIU.  

Subsequent to the above action, the appellant proffered testimony 
before the undersigned Acting Veterans Law Judge (AVLJ) in 
November 2010.  A transcript of that hearing was prepared and has 
been included in the claims folder for review.  

During the appellant's November 2010 Board hearing, she appeared 
to assert that her service-connected disabilities [headaches, 
back, and right wrist] had increased in severity.  Accordingly, 
the Board will treat her testimony as an application for 
increased disability ratings.  Therefore, since these issues are 
not currently developed or certified for appellate review, they 
are referred to the RO for appropriate action.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and it is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
appellant will be notified if any further action on her part is 
required.




FINDING OF FACT

On November 2, 2010, prior to the promulgation of a decision in 
the appeal, VA received notification from the appellant that she 
wished to withdraw her appeal on the issue of entitlement to 
service connection for narcolepsy, to include as secondary to a 
service-connected lower back disability.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the issue of entitlement to service 
connection for narcolepsy, to include as secondary to a service-
connected lower back disability, have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), the Board may 
dismiss any appeal that fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  
Withdrawal may be made by the appellant or by his or his 
authorized representative, except that a representative may not 
withdraw a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 C.F.R. 
§ 20.204(c) (2010).

In November 2010, while presenting testimony before the 
undersigned, the appellant submitted notice to VA that she wished 
to withdraw her appeal with respect to the issue of entitlement 
to service connection for narcolepsy.  As the appellant has 
withdrawn this appeal, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the issue and it is 
dismissed.
ORDER

Entitlement to service connection for narcolepsy, to include as 
secondary to a service-connected lower back disability, is 
dismissed.


REMAND

As noted on the title page of this decision, the appellant has 
requested that a total disability evaluation be assigned to her 
as a result of her not being able to find or maintain gainful 
employment as a result of her service-connected disabilities.  
The claims of entitlement to increased disability ratings for the 
appellant's service-connected disabilities are inextricably 
intertwined with the appellant's claim of entitlement to TDIU.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a final 
Board decision cannot be rendered unless both are adjudicated).

The appellant provided testimony before the undersigned AVLJ in 
November 2010.  During that hearing, the appellant averred that 
the examinations conducted in conjunction with her claim for TDIU 
were inadequate in that her service-connected disabilities had 
increased in severity.  Pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines it is 
necessary to decide the claim.  38C.F.R. § 3.159(c)(4)(i) (2010).  
Where a claimant asserts that the disability in question has 
increased in severity since the most recent rating examination, 
an additional examination is appropriate.  See VAOPGCPREC 11-95 
(1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Board therefore finds 
that a comprehensive VA examination is necessary to address the 
impact of the appellant's service-connected disabilities on her 
employability.



Accordingly, the case is REMANDED to the AMC/RO for the following 
actions:

1.  The RO/AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA) and subsequent interpretive 
authority as it pertains to 38 C.F.R. § 
3.321(b) (2010) and 38 C.F.R. § 4.16(b) 
(2010).  Copies of all correspondence 
should be included in the claims folder for 
review.

2.  The RO/AMC should contact the appellant 
and ask that she identify all sources of 
medical treatment received since January 
2009 for her service-connected disabilities 
(headaches, cervical facet syndrome, 
mechanical low back pain, and the excision 
of a ganglion cyst of the right wrist with 
scar), and to furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims folder) 
should then be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, the 
AMC/RO should inform the appellant of the 
nonresponse so that she will have an 
opportunity to obtain and submit the 
records herself, in keeping with her 
responsibility to submit evidence in 
support of her claim.  38 C.F.R. § 3.159 
(2010).

3.  The RO/AMC should obtain and include 
with the claims folder the appellant's VA 
Vocational and Rehabilitation Counseling 
file.  If such a file no longer exists, 
this should be so noted in the claims 
folder.  Also, if such a file no longer 
exists, the appellant should be notified of 
such so that she will have an opportunity 
to submit any vocational and rehabilitation 
counseling records that she may have.  Any 
obtained records from the appellant should 
be included in the claims folder for 
review.  

4.  The RO/AMC should request that a social 
and industrial survey be undertaken by a 
social worker, in order to elicit and set 
forth pertinent facts regarding the 
appellant's medical history, education and 
employment history, and social and 
industrial capacity.  The social worker who 
conducts this survey should identify those 
activities that comprise the appellant's 
daily routine.  With regard to her 
employability, the appellant should be 
asked to provide the names and addresses of 
businesses where she has worked and or 
sought employment.  Any potential 
employment opportunities should be 
identified.  The claims folder must be made 
available to the social worker in 
conjunction with the survey as it contains 
important historical data.

5.  Thereafter, the appellant should be 
schedule for a new VA examination to 
determine whether the appellant's service-
connected disabilities (and the medications 
she takes therefor) preclude substantially 
gainful employment.  

A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder and 
a complete copy of this Remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

6.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above [i.e. the adjudication of the 
appellant's referred claims of entitlement 
to increased disability ratings for her 
service-connected disabilities], the claim 
for TDIU should then be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided to 
the appellant and her representative.  
After they have had an adequate opportunity 
to respond, this issue should be returned 
to the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her claim.  Her 
cooperation in VA's efforts to develop her claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  See 38 C.F.R. § 3.655 (2010).  





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


